DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 4 March 2022:
	Claims 1, 3-4, 7-8, 13, 19, 21, 16, 28 and 30 are amended.
	Claims 2, 6, 9, 14-15, 18, 23 and 29 are canceled.
	Claims 34-37 are added.
	Claims 1, 3-5, 7-8, 10-13, 16-17, 19-22, 24-28 and 30-37 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 4 March 2022:
a.	Applicant’s arguments that “the cited portions of Alon and Soldea, considered alone or in combination, do not appear to discuss or otherwise render obvious generating signatures by combining states of electric nodes distributed according to a topography within an electronic circuit, let alone doing so in parallel with the execution of code which influences states of at least some of the electric nodes” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 11-13, 16-17, 19-21, 26-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley (U.S. PGPub. 2009/0213427), in view of YOO (U.S. PGPub. 2018/0124048), in further view of Morioka (U.S. PGPub. 2013/0073873). 

	Regarding claim 1, Young teaches A method, comprising:
	receiving, by a first electronic circuit from a second electronic circuit, a request to generate a first signature (Walmsley, Paragraph [0030], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…receive the request from one of the second entities...”, where “second entities” is being read as comprising a second electronic circuit), the request identifying code executable by the first electronic circuit (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…perform the at least one operation in the request, thereby to generate a response…”, where “at least one operation in the request” is being read as the request identifying an executable code);
	generating the first signature using the first electronic circuit (Walmsley, Paragraph [0020], see “…perform the at least one operation in the request, thereby to generate a response…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…”), 
	generating a second signature using the second electronic circuit (Walmsley, Paragraph [0030], see “…generate the variant key of the entity from which the request sent, by applying the one way function to the first base key and the received bit pattern…verify the request by digitally signing at least part of the request using the variant key generated in (d)…), 
	comparing the first signature to the second signature (Walmsley, Paragraph [0030], see “…comparing the produced signature against the signature received in (d)…”); and
	authenticating the first electronic circuit based on the comparison of the first signature to the second signature (Walmsley, Paragraph [0057], see “…the digital signature having been generated by the second entity using its key to digitally signing at least part of data to be authenticated, the first entity being configured to…receive the digital signature from the second entity…receive the data and…authenticate the digital signature based on the received data and the first entity’s key…”, where the digital signature is authenticated based on producing a signature with the received data and first entity’s key and make sure they match). 
	Walmsley does not teach the following limitation(s) as taught by Yoo: the generating of the first signature including combining states of a plurality of electric nodes distributed within the first electronic circuit according to a topography (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…a node chain is a set of connecting links which represent the connection relation (or a connection state) between individual nodes 102 (i.e., a network topology of the individual nodes 102)…”), 
	the generating of the second signature including combining states of a plurality of electric nodes distributed within the second electronic circuit according to the topography (Yoo, Paragraph [0127], see “…each node generates a signature on the basis of a node ID and information on an adjacent previous node…”, where “each node” is analogous to a second node generating a second signature based on combining states of a plurality of nodes distributed in the topography).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, by implementing techniques for a data authentication method, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography, disclosed of Yoo. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography. This allows for better security management by generating the signature based on a plurality of nodes that should operate together. Yoo is deemed as analogous art due to the art disclosing techniques for generating a signature by combining states of a plurality of nodes according to a topography (Yoo, Paragraph [0044]). 
	Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: wherein the first signature is calculated in parallel with execution of the code by the first electronic circuit, the execution of the code influencing the states of all or part of the plurality of electric nodes of the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 3, Walmsley as modified by Yoo and further modified by Morioka teaches The method of claim 1 wherein the request to generate the first signature includes one or a plurality of parameters or arguments to be applied to the code (Walmsley, Paragraph [0020], see “…(a) receive the request from one of the second entities; (b) perform the at least one operation in the request, thereby to generate a response…”) (Walmsley, Paragraph [0021], see “Optionally the first entity is configured to, prior to (b), receive the associated bit-pattern from the second entity that makes the request in (a)…”, where “bit-pattern” is being read as one or a plurality of parameters or arguments to be applied to the operation (code)). 

	Regarding claim 4, Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: wherein the request identifies a code range to be executed by the first electronic circuit in parallel with the calculation of the first signature (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device and where “argument” is analogous to comprising an identification of a code range to be executed).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 5, Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: The method of claim 4 wherein the selection of the range is random (Morioka, Paragraph [0023], see “…the signature generation apparatus simultaneously executes a random number operation which uses a random number as an argument”, where “argument” is analogous to the selection of the range, which is random). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising of the selection of range being random, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of the selection of range being random. This allows for better security management by utilizing code ranges and/or parameters to execute operations. Morioka is deemed as analogous art due to the art disclosing techniques for selecting the range/argument at random (Morioka, Paragraph [0023]). 

	Regarding claim 11, Walmsley as modified by Yoo and further modified by Morioka teaches The method of claim 1 wherein the first electronic circuit is associated with a printer cartridge and the second circuit is associated with a printer (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer, and will be described with reference to this application…”) (Walmsley, FIG. 1).

	Regarding claim 12, Walmsley as modified by Yoo and further modified by Morioka teaches The method of claim 1 wherein the second signature is generated before the first signature (Walmsley, Paragraph [0030], see “…Optionally the first entity is configured to receive a request from any of a plurality of second entities…receive a digital signature from the entity from which the request was received, the digital signature having been generated by digitally signing at least part of the request using the variant key…”). 

	Regarding claim 13, Walmsley teaches 
	
	a first electronic circuit 
		receives, (Walmsley, Paragraph [0030], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…receive the request from one of the second entities...”, where “second entities” is being read as comprising a second electronic circuit), the request identifying code executable by the first electronic circuit (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…perform the at least one operation in the request, thereby to generate a response…”, where “at least one operation in the request” is being read as the request identifying an executable code);
		generates the first signature (Walmsley, Paragraph [0020], see “…perform the at least one operation in the request, thereby to generate a response…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…”) (Walmsley, Paragraph [0030], see “…generate the variant key of the entity from which the request sent, by applying the one way function to the first base key and the received bit pattern…verify the request by digitally signing at least part of the request using the variant key generated in (d)…comparing the produced signature against the signature received in (d)…), 
	Walmsley does not teach the following limitation(s) as taught by Yoo: A device, comprising:
	an interface, which, in operation, sends and receives signals (Yoo, Paragraph [0082], see “FIG. 8 is a block diagram showing configuration of the server 104 according to an exemplary embodiment of the present disclosure…”, where “server 104” is analogous to a device) (Yoo, Paragraph [0083], see “The interface module 202 is a portion in charge of interfacing with an IoT device 102 (i.e., a node) and may exchange data packets with the IoT device 102…”) ;
	generates the first signature by combining states of a plurality of electric nodes distributed within the first electronic circuit according to a topography (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…a node chain is a set of connecting links which represent the connection relation (or a connection state) between individual nodes 102 (i.e., a network topology of the individual nodes 102)…”),
	the second signature being generated based on states of a plurality of electric nodes distributed within the second electronic circuit according to the topography (Yoo, Paragraph [0127], see “…each node generates a signature on the basis of a node ID and information on an adjacent previous node…”, where “each node” is analogous to a second node generating a second signature based on combining states of a plurality of nodes distributed in the topography), 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, by implementing techniques for a data authentication method, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography, disclosed of Yoo. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography. This allows for better security management by generating the signature based on a plurality of nodes that should operate together. Yoo is deemed as analogous art due to the art disclosing techniques for generating a signature by combining states of a plurality of nodes according to a topography (Yoo, Paragraph [0044]). 
	Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: wherein the first signature is calculated in parallel with execution of the identified code by the first electronic circuit, the execution of the code influencing the states of all or part of the plurality of electric nodes of the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 16, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 13 wherein the first electronic circuit, in operation, transmits the first signature to the second device via the interface for authentication (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…send the response and the digital signature to the second entity from which the request was received…”). 

	Regarding claim 17, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 16 wherein the device is a printer cartridge and the second device is a printer (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer, and will be described with reference to this application…”) (Walmsley, FIG. 1).

	Regarding claim 19, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 13 wherein the first electronic circuit, in operation, executes the identified code based on one or more parameters or arguments received via the interface from the second device (Walmsley, Paragraph [0020], see “…(a) receive the request from one of the second entities; (b) perform the at least one operation in the request, thereby to generate a response…”) (Walmsley, Paragraph [0021], see “Optionally the first entity is configured to, prior to (b), receive the associated bit-pattern from the second entity that makes the request in (a)…”, where “bit-pattern” is being read as one or a plurality of parameters or arguments to be applied to the operation (code)).

	Regarding claim 20, Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: The device of claim 19 wherein the first electronic circuit, in operation, executes a code range in parallel with the generation of the first signature based on an argument received via the interface from the second device (Morioka, Paragraph [0024], see “…executing basic operations included in a signature generation procedure in parallel; and simultaneously executing a random number operation which uses a random number as an argument while executing a secret operation which uses data to be concealed as an argument in the processing of executing the basis operations in parallel…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising of executing a code range in parallel with the generation of the first signature based on an argument received, disclosed of Morioka.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0024]).  



	Regarding claim 21, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 13 wherein the request received via the interface is from the second device (Walmsley, Paragraph [0020], see “...receive the request from one of the second entities…”, where “second entities” is being read as being a part of the second device).

	Regarding claim 26, Walmsley teaches A system (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…”), comprising:
	a first electronic circuit (Walmsley, Paragraph [0020], see “…the first entity is configured to receive a request from any of a plurality of second entities…”, where “a plurality of second entities” is being read as comprising a first electronic circuit); and
	a second electronic circuit, which, in operation, is coupled to the first electronic circuit, wherein (Walmsley, Paragraph [0020], see “…the first entity is configured to receive a request from any of a plurality of second entities…”, where “first entity” is being read as comprising a second electronic circuit, which are coupled as noted in Paragraph [0003])):
	the first electronic circuit, in operation:
		receives a request from the second electronic circuit to generate a first signature (Walmsley, Paragraph [0030], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…receive the request from one of the second entities...”, where “second entities” is being read as comprising a second electronic circuit) (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…perform the at least one operation in the request, thereby to generate a response…”, where “at least one operation in the request” is being read as the request identifying an executable code); and
		generates the first signature in response to the request (Walmsley, Paragraph [0020], see “…perform the at least one operation in the request, thereby to generate a response…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…”), the generating including:
			
			
	the second electronic circuit, in operation:
		generates a second signature (Walmsley, Paragraph [0030], see “…generate the variant key of the entity from which the request sent, by applying the one way function to the first base key and the received bit pattern…verify the request by digitally signing at least part of the request using the variant key generated in (d)…) 
		compares the first signature to the second signature (Walmsley, Paragraph [0030], see “…comparing the produced signature against the signature received in (d)…”); and
		authenticates the first electronic device based on the comparison (Walmsley, Paragraph [0057], see “…the digital signature having been generated by the second entity using its key to digitally signing at least part of data to be authenticated, the first entity being configured to…receive the digital signature from the second entity…receive the data and…authenticate the digital signature based on the received data and the first entity’s key…”, where the digital signature is authenticated based on producing a signature with the received data and first entity’s key and make sure they match). 
	Walmsley does not teach the following limitation(s) as taught by Yoo: receives a request from the second electronic circuit to generate a first signature based on states of a plurality of electric nodes distributed, according to a topography, within the first electronic circuit (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…a node chain is a set of connecting links which represent the connection relation (or a connection state) between individual nodes 102 (i.e., a network topology of the individual nodes 102)…”),
	
	combining the states of the plurality of electric nodes of the first electronic circuit (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…”, where “node chain” is analogous to combining the states of the plurality of nodes);
	generates a second signature based on states of a plurality of electric nodes distributed, according to the topography, within the second electronic circuit (Yoo, Paragraph [0127], see “…each node generates a signature on the basis of a node ID and information on an adjacent previous node…”, where “each node” is analogous to a second node generating a second signature based on combining states of a plurality of nodes distributed in the topography).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, by implementing techniques for a data authentication method, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography, disclosed of Yoo. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography. This allows for better security management by generating the signature based on a plurality of nodes that should operate together. Yoo is deemed as analogous art due to the art disclosing techniques for generating a signature by combining states of a plurality of nodes according to a topography (Yoo, Paragraph [0044]). 
	Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: executing the code, the executing of the code influencing the states of all or part of the plurality of electric nodes of the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 27, Walmsley as modified by Yoo and further modified by Morioka teaches The system of claim 26, comprising:
	a printer cartridge including the first electronic circuit (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer, and will be described with reference to this application…”) (Walmsley, FIG. 1).; and
	a printer including the second electronic circuit (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer, and will be described with reference to this application…”) (Walmsley, FIG. 1).

	Regarding claim 28, Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka: The system of claim 26 wherein:
	the second electronic circuit, in operation, generates the second signature in parallel with execution of the code by the second electronic circuit influencing the states of all or part of the plurality of electric nodes of the second electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 30, Walmsley teaches A non-transitory computer-readable medium having contents which cause a first electronic circuit of a system to perform a method (Walmsley, Paragraph [0721], see “The programs stored in the devices are functionally identical to each other, which is to say that they implement the same instructions in the same way…”), the method comprising:
	receiving, by the first electronic circuit from a second electronic circuit, a request to generate a first signature (Walmsley, Paragraph [0030], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…receive the request from one of the second entities...”, where “second entities” is being read as comprising a second electronic circuit), the request identifying code executable by the first electronic circuit (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…perform the at least one operation in the request, thereby to generate a response…”, where “at least one operation in the request” is being read as the request identifying an executable code);
	
	(Walmsley, Paragraph [0030], see “…comparing the produced signature against the signature received in (d)…”) generated by a second electronic circuit of the system (Walmsley, Paragraph [0030], see “…generate the variant key of the entity from which the request sent, by applying the one way function to the first base key and the received bit pattern…verify the request by digitally signing at least part of the request using the variant key generated in (d)…), 
	Walmsley does not teach the following limitation(s) as taught by Yoo:  the electric nodes being distributed with the first electronic circuit according to a topography (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…a node chain is a set of connecting links which represent the connection relation (or a connection state) between individual nodes 102 (i.e., a network topology of the individual nodes 102)…”); and
	 the generating including combining states of the plurality of nodes of the first electronic circuit (Yoo, Paragraph [0044], see “…each node 102 may generate a hash-based signature using at least one of a node ID thereof and information on an adjacent previous node, and in this case, a node chain (or an ID chain) may be formed on the basis of signatures of individual nodes 102…a node chain is a set of connecting links which represent the connection relation (or a connection state) between individual nodes 102 (i.e., a network topology of the individual nodes 102)…”),
	the second signature being generated based on states of a plurality of electric nodes distributed according to the topography within the second electronic device (Yoo, Paragraph [0127], see “…each node generates a signature on the basis of a node ID and information on an adjacent previous node…”, where “each node” is analogous to a second node generating a second signature based on combining states of a plurality of nodes distributed in the topography).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, by implementing techniques for a data authentication method, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography, disclosed of Yoo. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography. This allows for better security management by generating the signature based on a plurality of nodes that should operate together. Yoo is deemed as analogous art due to the art disclosing techniques for generating a signature by combining states of a plurality of nodes according to a topography (Yoo, Paragraph [0044]). 
	Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka:executing the code, the executing influencing states of all or part of a plurality of electric nodes of the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device),
	generating the first signature, in parallel with the execution of the code by the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

	Regarding claim 31, Walmsley as modified by Yoo and further modified by Morioka teaches The non-transitory computer-readable medium of claim 30 wherein the contents comprise instructions executed by first electronic circuit (Walmsley, Paragraph [0721], see “The programs stored in the devices are functionally identical to each other, which is to say that they implement the same instructions in the same way…”, where “devices” is being read as comprising both electronic circuits).

	Regarding claim 32, Walmsley as modified by Yoo and further modified by Morioka teaches The non-transitory computer-readable medium of claim 30 wherein the contents comprise instructions executed by second electronic circuit (Walmsley, Paragraph [0721], see “The programs stored in the devices are functionally identical to each other, which is to say that they implement the same instructions in the same way…”, where “devices” is being read as comprising both electronic circuits).

	Regarding claim 33, Walmsley as modified by Yoo and further modified by Morioka teaches The non-transitory computer-readable medium of claim 32 wherein the contents cause the second electronic circuit to generate the second signature and send a request to the first electronic circuit to cause the first electronic circuit to generate the first signature (Walmsley, Paragraph [0030], see “…Optionally the first entity is configured to receive a request from any of a plurality of second entities…receive a digital signature from the entity from which the request was received, the digital signature having been generated by digitally signing at least part of the request using the variant key…”).

	Regarding claim 34, Walmsley teaches 
	
	a first electronic circuit (Walmsley, Paragraph [0020], see “…the first entity is configured to receive a request from any of a plurality of second entities…”, where “a plurality of second entities” is being read as comprising a first electronic circuit or second electronic circuit, due to the reference disclosing the entity requesting the signature being either entity):
		generates a first signature (Walmsley, Paragraph [0020], see “…perform the at least one operation in the request, thereby to generate a response…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…”), the generating the first signature including:
			
			
		transmits, via the interface, a request to generate a second electronic signature (Walmsley, Paragraph [0030], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer…receive the request from one of the second entities...”, where “second entities” is being read as comprising a second electronic circuit or first) (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…perform the at least one operation in the request, thereby to generate a response…”, where “at least one operation in the request” is being read as the request identifying an executable code); and
		in response to receipt of the second electronic signature, compares the first electronic signature to the second electronic signature (Walmsley, Paragraph [0030], see “…comparing the produced signature against the signature received in (d)…”)
	Walmsley does not teach the following limitation(s) as taught by Yoo: A device, comprising:
	an interface, which, in operation, sends and receives signals (Yoo, Paragraph [0082], see “FIG. 8 is a block diagram showing configuration of the server 104 according to an exemplary embodiment of the present disclosure…”, where “server 104” is analogous to a device) (Yoo, Paragraph [0083], see “The interface module 202 is a portion in charge of interfacing with an IoT device 102 (i.e., a node) and may exchange data packets with the IoT device 102…”);
	
			
transmits, via the interface, a request to generate a second electronic signature by combining states of a second plurality of electric nodes distributed according to the topography within a second electronic device (Yoo, Paragraph [0127], see “…each node generates a signature on the basis of a node ID and information on an adjacent previous node…”, where “each node” is analogous to a second node generating a second signature based on combining states of a plurality of nodes distributed in the topography).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, by implementing techniques for a data authentication method, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography, disclosed of Yoo. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising of generating a signature including combining states of a plurality of electric nodes according to a topography. This allows for better security management by generating the signature based on a plurality of nodes that should operate together. Yoo is deemed as analogous art due to the art disclosing techniques for generating a signature by combining states of a plurality of nodes according to a topography (Yoo, Paragraph [0044]). 
	Walmsley as modified by Yoo do not teach the following limitation(s) as taught by Morioka:executing code, the executing influencing states of all of part of the electric nodes of the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device); and
			in parallel with the executing of the code, combining states of the plurality of electric nodes distributed, according to a topography, within the first electronic circuit (Morioka, Paragraph [0164], see “…the signature generation program causes the computer to concurrently execute, in the parallel execution step, the secret operation in which the data to be concealed is used an argument and the random number operation which uses a random number as an argument…”, where “secret operation” is analogous to execution of the code, which is done in parallel with the signature calculation and where the execution of the secret operation influences the states of all or part of a plurality of nodes within the device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, and techniques disclosed of Yoo, by implementing techniques for a signature generation apparatus, comprising the first signature being calculated in parallel with execution of the code by the first unit, disclosed of Morioka. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication circuit, comprising the first signature being calculated in parallel with execution of the code by the first unit. This allows for a more efficient test on the device being authenticated by executing code provided with the request during the signature generation. Morioka is deemed as analogous art due to the art disclosing techniques for calculating a signature in parallel with execution of code (Morioka, Paragraph [0164]). 

Regarding claim 35, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 34 wherein the first electronic circuit, in operation, receives the second signature from the second device via the interface, compares the first signature to the second signature and authenticates the second device based on the comparison (Walmsley, Paragraph [0020], see “…receive the request from one of the second entities…use the first base key to digitally sign at least part of the response, thereby to generate a digital signature…send the response and the digital signature to the second entity from which the request was received…”) (Walmsley, Paragraph [0030], see “…comparing the produced signature against the signature received in (d)…”).

Regarding claim 36, Walmsley as modified by Yoo and further modified by Morioka teaches The device of claim 34 wherein the device is a printer and the second device is a printer cartridge (Walmsley, Paragraph [0003], see “The invention has been developed primarily to enable communication between various integrated circuits in a printer, including cartridges for use with the printer, and will be described with reference to this application…”) (Walmsley, FIG. 1).



 

Claims 7-8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley, in view of Yoo, in further view of Morioka, in further view of Ignatius (U.S. PGPub. 2019/0303987).
	
	Regarding claim 7, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Ignatius: The method of claim 1, wherein the request includes the code to be executed by the first electronic circuit (Ignatius, Paragraph [0015], see “…if the request is to execute a snippet of code that requires a Linux environment to function properly, then the request could include the snippet of code and a mandatory parameter of a Linux environment.”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for service-oriented architecture, comprising of the request including the code to be executed by the first circuit, disclosed of Ignatius.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the request including the code to be executed by the first circuit. This allows for better security management and a more user-friendly interface by triggering the first electronic circuit to perform the generation of the first signature through a request that also includes the code that should be executed. Ignatius is deemed as analogous art due to the art disclosing techniques for including code to be executed in a request (Ignatius, Paragraph [0015]). 

	Regarding claim 8, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Ignatius: The method of claim 1, wherein said request includes arguments or a code range (Ignatius, Paragraph [0015], see “…if the request is to execute a snippet of code that requires a Linux environment to function properly, then the request could include the snippet of code and a mandatory parameter of a Linux environment”, where “parameter” is analogous to comprising arguments or a code range).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for service-oriented architecture, comprising of the request including arguments or a code range, disclosed of Ignatius. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the request including arguments or a code range. This allows for better security management and a more user-friendly interface by triggering the first electronic circuit to perform the generation of the first signature through a request that also includes parameters that should be executed. Ignatius is deemed as analogous art due to the art disclosing techniques for including arguments and/or a code range in a request (Ignatius, Paragraph [0015]). 

	Regarding claim 22, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Ignatius: The device of claim 21 wherein said request includes arguments or a code range (Ignatius, Paragraph [0015], see “…if the request is to execute a snippet of code that requires a Linux environment to function properly, then the request could include the snippet of code and a mandatory parameter of a Linux environment”, where “parameter” is analogous to comprising arguments or a code range).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for service-oriented architecture, comprising of the request including arguments or a code range, disclosed of Ignatius. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the request including arguments or a code range. This allows for better security management and a more user-friendly interface by triggering the first electronic circuit to perform the generation of the first signature through a request that also includes parameters that should be executed. Ignatius is deemed as analogous art due to the art disclosing techniques for including arguments and/or a code range in a request (Ignatius, Paragraph [0015]). 



Claims 10, 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walmsley, in view of Yoo, in further view of Morioka, in further view of GUO et al. (U.S. PGPub. 2006/0253811), hereinafter Guo.

	Regarding claim 10, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Guo: The method of claim 1 wherein the plurality of nodes of the first electronic circuit is greater than 1,000 (Guo, Paragraph [0006], see “there are hundreds or thousands or more nodes in the circuits”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for moment computation algorithms in VLSI systems, comprising of the plurality of nodes of the electronic circuit being greater than 1,000, disclosed of Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the plurality of nodes of the electronic circuit being greater than 1,000. This allows for a more complex circuit that interconnects a plurality of nodes to one another, ultimately increasing the processing ability of the circuit. Guo is deemed as analogous art due to the art disclosing thousands or more nodes in the circuits (Guo, Paragraph [0006]). 

	Regarding claim 24, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Guo: The device of claim 13 wherein the plurality of nodes of the first electronic circuit is greater than 1,000 (Guo, Paragraph [0006], see “there are hundreds or thousands or more nodes in the circuits”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for moment computation algorithms in VLSI systems, comprising of the plurality of nodes of the electronic circuit being greater than 1,000, disclosed of Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the plurality of nodes of the electronic circuit being greater than 1,000. This allows for a more complex circuit that interconnects a plurality of nodes to one another, ultimately increasing the processing ability of the circuit. Guo is deemed as analogous art due to the art disclosing thousands or more nodes in the circuits (Guo, Paragraph [0006]). 

	Regarding claim 37, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Guo: The device of claim 34 wherein the plurality of nodes of the first electronic circuit is greater than 1,000 (Guo, Paragraph [0006], see “there are hundreds or thousands or more nodes in the circuits”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for moment computation algorithms in VLSI systems, comprising of the plurality of nodes of the electronic circuit being greater than 1,000, disclosed of Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of the plurality of nodes of the electronic circuit being greater than 1,000. This allows for a more complex circuit that interconnects a plurality of nodes to one another, ultimately increasing the processing ability of the circuit. Guo is deemed as analogous art due to the art disclosing thousands or more nodes in the circuits (Guo, Paragraph [0006]). 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walmsley, in view of Yoo, in further view of Morioka, in further view of Bhatia (U.S. PGPub. 2017/0161719). 

	Regarding claim 25, Walmsley as modified by Yoo and further modified by Morioka do not teach the following limitation(s) as taught by Bhatia: The device of claim 13 wherein the interface, in operation, transmits and receives near-field communication signals (Bhatia, Paragraph [0009], see “The network-enabled printer can include a short-range wireless communication interface…”) (Bhatia, Paragraph [0074], see “…The network-enabled printer 110 can receive the ink or toner cartridge…and the printer 110 can detect the cartridge and the cartridge capabilities (including authentication information of the cartridge)…”) (Bhatia, Paragraph [0079], see “Network-enabled printer 500 can also include a signal interface 540…the signal interface 540 can correspond to a Bluetooth interface, a near-field communication (NFC) interface…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for resource entity using resource request entity for verification, disclosed of Walmsley, techniques disclosed of Yoo, and techniques disclosed of Morioka, by implementing techniques for registering a user with a subscription service, comprising of an interface transmitting and receiving NFC signals, disclosed of Bhatia. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an authentication method and circuit, comprising of an interface transmitting and receiving NFC signals. This allows for the printer and cartridge to use the best method of communication since they are near each other. Bhatia is deemed as analogous art due to the art disclosing techniques for utilizing NFC signals for receiving and transmitting data (Bhatia, Paragraph [0079]). 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499